DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

Election/Restrictions
The Applicant’s election without traverse of Group I directed to claims 1-10 in the reply filed on 8/16/2022 is acknowledged.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation “the deriving further takes into account the traffic flow characteristics”.  However, there is insufficient antecedent basis for this limitation in the claim. There is no previous disclosure of “deriving” and “traffic flow characteristics”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-4 rejected under 35 U.S.C. 103 as being unpatentable over Kramer (Dimensioning of Reassembly Buffers at the OLT) in view of Timm et al (US Pub 20120321312). 


Regarding Claim 1, Kramer discloses an optical line terminal, OLT, configured to communicate in an optical network with an optical network unit, ONU, and to receive packets from the ONU (Section “Method # 2 - Operation” pages 7-8 where an OLT is configured to communicate in an optical network with an optical network unit, ONU, and receive packets (frames) from the ONU), the OLT comprising at least one processor and at least one memory including computer program code, the at least one memory and computer program code configured to, with the at least one processor, cause the OLT to perform (Section “Method # 2 - Operation” pages 7-8 where the OLT performs a processing and where a person of skill in the art would recognize that the processing uses at least one processor and at least one memory with computer program code):   
determining a fragmentation allocation for a respective ONU (Section “Method # 2 - Operation” pages 7-8 where the OLT determines a fragmentation allocation (i.e. a fragmentation flag being enabled or disabled) for a respective ONU (e.g. based on buffer occupancy)); and     
notifying, the respective ONU, of the fragmentation allocation (Section “Method # 2 - Operation ” pages 7-8 where the OLT notifies, the respective ONU, of the fragmentation allocation (i.e. a fragmentation flag being enabled or disabled)).
Kramer fails to explicitly disclose the OLT being configured to communicate with a plurality of optical network units, ONUs.
However, Timm discloses 
an OLT being configured to communicate with a plurality of optical network units, ONUs (Fig 1, paragraphs [26][55] where an OLT (12) is configured to communicate with a plurality of optical network units, ONUs (16)).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the OLT and ONU as described in  Kramer, with the teachings of the OLT (12) and ONUs (16) as described in Timm. The motivation being is that as shown an OLT (12) is configured to communicate with a plurality of optical network units, ONUs (16), and one of ordinary skill in the art can implement this concept into the OLT and ONU as described in Kramer and better show and illustrate that the OLT is configured to communicate with a plurality of optical network units, ONUs, i.e. so as to form a network PON for the purpose of enabling communication of data between a base OLT and a plurality or clients ONUs and which combination is being made because the systems are similar and which combination is a simple implementation of a known concept of a known OLT (12) and ONUs (16) into another similar OLT and ONU for better clarifying its structure/operation and which combination yields predictable results.   

Regarding Claim 3, Kramer as modified by Timm also discloses the optical line terminal, OLT, wherein the determining is based on information on OLT resources available for processing the packets from the ONUs (Kramer Section “Method # 2 - Operation” pages 7-8 where the OLT determines the fragmentation allocation (i.e. a fragmentation flag being enabled or disabled) based on information on OLT resources (e.g. buffer occupancy) available for processing the packets (frames) from the ONU).
  
Regarding Claim 4, Kramer as modified by Timm also discloses the optical line terminal, OLT, wherein the determining takes into account at least one of information indicative of packets from the respective ONUs received by the OLT or information indicative of packets from the respective ONUs awaiting transmission to the OLT (Kramer Section “Method # 2 - Operation” pages 7-8 and “Method # 2a” pages 9-10 where the OLT determines the fragmentation allocation (i.e. a fragmentation flag being enabled or disabled) by taking into account information (i.e. a length of a full frame)  indicative of packets (frames) from the respective ONU received by the OLT (i.e. via a frame’s preamble). 

Claims 2 and 5-6 rejected under 35 U.S.C. 103 as being unpatentable over Kramer (Dimensioning of Reassembly Buffers at the OLT) in view of Timm et al (US Pub 20120321312) in further view of Remein et al (Gate/Report Behavior). 

Regarding Claim 2, Kramer as modified by Timm also discloses the optical line terminal, OLT, wherein the OLT is further configured to perform: deriving an upstream bandwidth allocation map for the ONUs (Timm Fig 1, Fig 3, paragraphs [26][55] where the OLT (12) is further configured to perform deriving an upstream bandwidth allocation map (i.e. a Grant Map) for the ONUs (16) (steps 78, 80)). 
Kramer as modified by Timm fails to explicitly disclose deriving the upstream bandwidth allocation map based on the fragmentation allocation. 
However, Remein discloses 
deriving an upstream bandwidth allocation map based on a fragmentation allocation (Section “New Gate MPCPDU Format” page 3 where an upstream bandwidth allocation map (i.e. Grants for LLIDs/ONUs) is derived based on a fragmentation allocation (i.e. a fragmentation flag F being enabled or disabled)).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the upstream bandwidth allocation map (i.e. a Grant Map) as described in Kramer as modified by Timm, with the teachings of the upstream bandwidth allocation map (i.e. Grants for LLIDs/ONUs) as described in Remein. The motivation being is that as shown an upstream bandwidth allocation map (i.e. Grants for LLIDs/ONUs) can be derived based on a fragmentation allocation (i.e. a fragmentation flag F being enabled or disabled) and one of ordinary skill in the art can implement this concept into the upstream bandwidth allocation map (i.e. a Grant Map) as described in Kramer as modified by Timm and have the upstream bandwidth allocation map (i.e. a Grant Map) be an upstream bandwidth allocation map (i.e. Grants for LLIDs/ONUs) that is derived based on the fragmentation allocation (i.e. a fragmentation flag being enabled or disabled) i.e. as an alternative so as to have the OLT generate/transmit a message to the ONUs for the purpose of performing both granting a time to transmit upstream data and indicating if fragmentation of packets/frames is allowed and which modification is a simple implementation of a known concept of a known upstream bandwidth allocation map (i.e. Grants for LLIDs/ ONUs) into another similar upstream bandwidth allocation map (i.e. a Grant Map) for its improvement and for optimization and which modification yields predictable results.    
 
Regarding Claim 5, Kramer as modified by Timm fails to explicitly disclose the optical line terminal, OLT, wherein the determining further takes into account at least one of traffic flow characteristics for the packets awaiting transmission or a bandwidth allocation for a respective traffic flow.  
However, Remein discloses 
determining takes into account at least one of traffic flow characteristics for packets awaiting transmission (Section “New Gate MPCPDU Format” page 3 where determining a fragmentation allocation (i.e. a fragmentation flag F being enabled or disabled) takes into account traffic flow characteristics (i.e. queue status reports) for packets (frames) awaiting transmission (i.e. at a respective ONU)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the fragmentation allocation (i.e. a fragmentation flag being enabled or disabled) as described in Kramer as modified by Timm, with the teachings of the fragmentation allocation (i.e. a fragmentation flag F being enabled or disabled) as described in Remein. The motivation being is that as shown determining a fragmentation allocation (i.e. a fragmentation flag F being enabled or disabled) can take into account traffic flow characteristics (i.e. queue status reports) for packets (frames) awaiting transmission (i.e. at a respective ONU) and one of ordinary skill in the art can implement this concept into the fragmentation allocation (i.e. a fragmentation flag being enabled or disabled) as described in Kramer as modified by Timm and have the fragmentation allocation (i.e. a fragmentation flag being enabled or disabled) take into account traffic flow characteristics (i.e. queue status reports) for packets (frames) awaiting transmission (i.e. at a respective ONU) i.e. as an alternative so as to have the OLT generate/transmit a message to the ONUs for the purpose of performing both requesting queue status reports and indicating if fragmentation of packets/frames is allowed and which modification is a simple implementation of a known concept of a fragmentation allocation (i.e. a fragmentation flag F being enabled or disabled) into another similar fragmentation allocation (i.e. a fragmentation flag being enabled or disabled) for its improvement and for optimization and which modification yields predictable results.
 
Regarding Claim 6, Kramer as modified by Timm fails to explicitly disclose the optical line terminal, OLT, wherein the fragmentation allocation comprises information for fragmenting packets awaiting transmission from a respective ONU and allocated to a respective traffic flow. 
However, Remein discloses 
fragmentation allocation comprises information for fragmenting packets awaiting transmission from a respective ONU and allocated to a respective traffic flow (Section “New Gate MPCPDU Format” page 3 where fragmentation allocation (i.e. a fragmentation flag F being enabled or disabled) comprises information for fragmenting packets (frames) awaiting transmission from a respective ONU and allocated to a respective traffic flow (e.g. a queue)). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the fragmentation allocation (i.e. a fragmentation flag being enabled or disabled) as described in Kramer as modified by Timm, with the teachings of the fragmentation allocation (i.e. a fragmentation flag F being enabled or disabled) as described in Remein. The motivation being is that as shown fragmentation allocation (i.e. a fragmentation flag F being enabled or disabled) can comprise information for fragmenting packets (frames) awaiting transmission from a respective ONU and allocated to a respective traffic flow (e.g. a queue) and one of ordinary skill in the art can implement this concept into the fragmentation allocation (i.e. a fragmentation flag being enabled or disabled) as described in Kramer as modified by Timm and have the fragmentation allocation (i.e. a fragmentation flag being enabled or disabled) comprise information for fragmenting packets (frames) awaiting transmission from a respective ONU and allocated to a respective traffic flow (e.g. a queue) i.e. as an alternative so as to have the OLT generate/transmit a message to the ONUs for the purpose of indicating if fragmentation of packets/frames stored in queues at respective ONUs is allowed and which modification is a simple implementation of a known concept of a known fragmentation allocation (i.e. a fragmentation flag F being enabled or disabled) into another similar fragmentation allocation (i.e. a fragmentation flag being enabled or disabled) for its improvement and for optimization and which modification yields predictable results.
 
Claims 7-8 rejected under 35 U.S.C. 103 as being unpatentable over Kramer (Dimensioning of Reassembly Buffers at the OLT) in view of Timm et al (US Pub 20120321312) in further view of Chiang et al (US Pat 8014481).

Regarding Claim 7, Kramer as modified by Timm also discloses the optical line terminal, OLT, wherein the fragmentation allocation is in a downstream frame (Kramer Section “Method # 2 - Operation” pages 7-8 where the fragmentation allocation (i.e. a flag) is in a downstream frame).
Kramer as modified by Timm fails to explicitly disclose the fragmentation allocation being embedded in a header of a downstream frame.
However, Chiang discloses  
a flag being embedded in a header of a downstream frame (Fig 2, col 5 lines 37-45, col 7 lines 13-16 where a flag (i.e. at US BW field 218) is embedded in a header (overhead 202) of a downstream frame 200).   
Therefore, it would have been obvious to one of ordinary skill in the art to modify the fragmentation allocation (i.e. a flag) as described in Kramer as modified by Timm, with the teachings of the flag (i.e. at US BW field 218) as described in Chiang. The motivation being is that as shown a flag (i.e. at US BW field 218) can be embedded in a header (overhead 202) of a downstream frame 200 and one of ordinary skill in the art can implement this concept into the fragmentation allocation (i.e. a flag) as described in Kramer as modified by Timm and have the fragmentation allocation (i.e. a flag) be embedded in a header (overhead 202) of a downstream frame 200 i.e. as an alternative so as to have the OLT use an already known frame structure with an US BW field that has flags in order to communicate with a respective ONU and indicate if fragmentation of packets/frames is allowed and which modification is a simple implementation of a known concept of a known flag (i.e. at US BW field 218) into another similar fragmentation allocation (i.e. a flag) for its improvement and for optimization and which modification yields predictable results.  

Regarding Claim 8,  Kramer as modified by Timm and Chiang also discloses the optical line terminal, OLT, wherein the fragmentation allocation is embedded in an upstream bandwidth allocation map for a respective ONU (Chiang Fig 2, col 5 lines 37-45, col 7 lines 13-16 where the flag (i.e. the fragmentation allocation) is embedded in an upstream bandwidth allocation map (US BW field 218) for a respective ONU).  

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Kramer (Dimensioning of Reassembly Buffers at the OLT) in view of Timm et al (US Pub 20120321312) in further view of Chiang et al (US Pat 8014481) in further view of Zou (US Pub 20090226170).

Regarding Claim 9, Kramer as modified by Timm and Chiang fails to explicitly disclose the optical line terminal, OLT, wherein the fragmentation allocation is embedded in a physical layer operations, administration, and maintenance, PLOAM, message.
However, Zou discloses  
a flag being embedded in a physical layer operations, administration, and maintenance, PLOAM, message (Fig 1, paragraphs [10][87] where a flag is embedded in a PLOAM message (i.e. in a PLOAMd)).   
Therefore, it would have been obvious to one of ordinary skill in the art to modify the fragmentation allocation (i.e. a flag) as described in Kramer as modified by Timm and Chiang, with the teachings of the flag as described in Zou. The motivation being is that as shown a flag can be embedded in a PLOAM message (i.e. in a PLOAMd) and one of ordinary skill in the art can implement this concept into the fragmentation allocation (i.e. a flag) as described in Kramer as modified by Timm and Chiang and have the fragmentation allocation (i.e. a flag) be embedded in a PLOAM message (i.e. a PLOAMd) i.e. as an alternative so as to have the OLT use an already known frame structure with a PLOAMd field that has flags in order to communicate with a respective ONU and indicate if fragmentation of packets/frames is allowed and which modification is a simple implementation of a known concept of a known flag into another similar fragmentation allocation (i.e. a flag) for its improvement and for optimization and which modification yields predictable results.

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Kramer (Dimensioning of Reassembly Buffers at the OLT) in view of Timm et al (US Pub 20120321312) in further view of Chiang et al (US Pat 8014481) in further view of Remein et al (Gate/Report Behavior). 

Regarding Claim 10, Kramer as modified by Timm and Chiang also discloses the optical line terminal, OLT, deriving (Timm Fig 1, Fig 3, paragraphs [26][55] where the OLT (12) derives an upstream bandwidth allocation map (i.e. a Grant Map) for the ONUs (16) (steps 78, 80)). 
Kramer as modified by Timm and Chiang fails to explicitly disclose the deriving further takes into account the traffic flow characteristics for the packets awaiting transmission.   
However, Remein discloses 
deriving takes into account traffic flow characteristics for packets awaiting transmission (Section “New Gate MPCPDU Format” page 3, where deriving an upstream bandwidth allocation map (i.e. Grants for LLIDs/ONUs) takes into account traffic flow characteristics (i.e. queue status reports) for packets (frames) awaiting transmission (i.e. at a respective ONU)).   
Therefore, it would have been obvious to one of ordinary skill in the art to modify the upstream bandwidth allocation map (i.e. a Grant Map) as described in Kramer as modified by Timm and Chiang, with the teachings of the upstream bandwidth allocation map (i.e. Grants for LLIDs/ONUs) as described in Remein. The motivation being is that as shown an upstream bandwidth allocation map (i.e. Grants for LLIDs/ONUs) can take into account traffic flow characteristics (i.e. queue status reports) for packets (frames) awaiting transmission (i.e. at a respective ONU) and one of ordinary skill in the art can implement this concept into the upstream bandwidth allocation map (i.e. a Grant Map) as described in Kramer as modified by Timm and Chiang and have the upstream bandwidth allocation map (i.e. a Grant Map) take into account traffic flow characteristics (i.e. queue status reports) for the packets (frames) awaiting transmission (i.e. at a respective ONU) i.e. as an alternative so as to have the OLT generate/transmit a message to the ONUs for the purpose of performing both granting a time to transmit upstream data and requesting queue status reports and which modification is a simple implementation of a known concept of a known upstream bandwidth allocation map (i.e. Grants for LLIDs/ ONUs) into another similar upstream bandwidth allocation map (i.e. a Grant Map) for its improvement and for optimization and which modification yields predictable results.     
 
Conclusion
The prior art considered pertinent to the Applicant’s disclosure and not relied upon is the following: 

Luo et al (US Pub 20210014179) and more specifically Fig 5.   

Oldacre et al (US Pat 10178207) and more specifically Fig 2.   

Gao et al (US Pub 20180316436) and more specifically Fig 2, Fig 3 and Fig 7.   

Kim et al (US Pub 20170105061) and more specifically Fig 5 and Fig 8.   

Kuo et al (US Pat 7031343) and more specifically Fig 7.   

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.
 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636